Citation Nr: 1732553	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970, to include a tour in the Republic of Vietnam during the Vietnam War.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York, which continued a 50 percent rating for the Veteran's service-connected PTSD.  

In a March 2017 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective May 25, 2010, the date of the Veteran increased PTSD rating claim.  The RO also awarded a TDIU, effective May 25, 2010.  The Veteran did not appeal the effective date.  Therefore, the issue of entitlement to TDIU is no longer on appeal, and the Board has recharacterized the issue on the first page to reflect this fact.  


FINDING OF FACT

For the period on appeal, the Veteran's service-connected PTSD has been characterized by chronic sleep impairment, panic attacks, impairment of memory, disturbances of motivation and mood, occupational and social impairment with reduced reliability and productivity and deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, inability to establish and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings; total occupational and social impairment due to symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation as to time or place, memory loss for names of close relatives, own occupation, or own name, have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran is seeking a rating in excess of 70 percent for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a disability rating of 70 percent under 38 C.F.R. § 4.130, DC 9411 (2016) (addressing PTSD).  In order to be assigned the next-higher 100 percent disability rating for an acquired psychiatric disorder, the evidence must show total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, a rating in excess of 70 percent is not warranted. As an initial matter, the Board notes that the evidence does not indicate the existence of manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, or neglect of personal appearance and hygiene. 

For example, at a June 2010 mental health examination, the Veteran complained of sleep difficulties, depression, problems with concentration, recurrent and intrusive thoughts, nightmares, and avoidance.  Upon examination, the Veteran was attentive, cooperative, and his grooming was within normal standards.  The Veteran was oriented as to time, place, and person.  His thought processes were not unusual, and he reported no delusions or hallucinations.   The examiner noted no markedly inappropriate behavior, good impulse control, normal memory, the ability to maintain minimal personal hygiene, no episodes of personal violence, and no suicidal or homicidal ideations.  Although the examiner noted occupational and social impairment in judgment, thinking, family relations, and work, she additionally noted that the Veteran was able to manage his own financial affairs and did not exhibit total occupational and social impairment.  

While undergoing VA outpatient mental health treatment from July 2013 to June 2015, the Veteran complained of nightmares, flashbacks, avoidance, and sleeplessness.  Although he reported a past suicide attempt, he denied current suicidal or homicidal ideations at any time during his treatment.  The Veteran was consistently noted to be alert and oriented as to time, place, and person, and exhibit organized, logical, and goal-directed thoughts.  At one point during his treatment the Veteran indicated that he liked to "give back to the community," and stated, "I think I am doing better."  In August 2013, a VA examiner characterized the Veteran's PTSD symptoms as "moderate" in nature.

At his VA examination in May 2015, the Veteran reported depression, anxiety, sleep impairment, suspiciousness, and mild memory loss.  The examiner noted flattened affect, disturbances of motivation and mood, and difficulties establishing and maintaining effective work and personal relationships.  The Veteran was appropriately dressed, and although he appeared somewhat blunted in affect, he engaged in conversation easily.  The examiner noted that the Veteran was able to manage his own financial affairs.  

In July 2016 the Veteran's primary care physician (PCP) provided a PTSD Disability Questionnaire in which he noted that the Veteran experienced sleep disturbances, exaggerated startle response, flashbacks, flattened affect, anxiety, and depression.  Upon examination, the PCP characterized the Veteran's level of occupational and social impairment as deficient in most areas, such as work, school, family relations, judgment, thinking, and mood, but not by total occupational and social impairment.  

In his most recent October 2016 VA examination, the Veteran reported nightmares, flashbacks, intrusive thoughts, social isolation, hypervigilance, hyper startle, anxiety, worry, restlessness, sleep disturbances; irritability, and avoidance, and problems with concentration.  The examiner noted the Veteran's difficulties establishing and maintaining social relationships and adapting to stressful circumstances.  The Veteran's thought processes were clear, coherent, and goal-directed.  He was alert and oriented as to time, place and person, and his insight and judgment were good.  His eye contact was average and he exhibited no evidence of overproductive or pressured speech.  The examiner noted that the Veteran was able to manage his own financial affairs, and characterized his level of disability as occupational and social impairment manifested by reduced reliability and productivity.  

State medical records are consistent with VA findings and diagnoses.  For example, outpatient mental health records from the New York State Division of Veteran's Affairs from 2010 through 2012 indicate that the Veteran continued to experience sleep difficulties, intrusive thoughts, feelings of detachment, and difficulty establishing and maintaining relationships.  Hypervigilance, hyper startle response, anxiety and depression were also noted.  Upon examination, the Veteran was observed to be neat, friendly, cooperative, and relaxed.  He conducted himself appropriately at all times during his treatment and was motivated to continue.  The Veteran was consistently oriented as to time, place, and person, and his judgment noted as good.  There was no evidence of delusions, disorganized thinking, hallucinations, or suicidal or homicidal thoughts.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications which show total occupational and social impairment. 

In this case, however, such total social and occupational impairment has not been shown.  For example, at his VA examination in June 2010, the Veteran reported taking dance lessons three times a week, going to public dances, golfing once a week with a friend, going to the gym five days a week, visiting nightclubs, and having lunch weekly with a group of Veterans.  He also reported seeing his mother regularly and having a good relationship with his sister.  Although the Veteran reported that he had been a loner when working, he nonetheless indicated that he was able to get along with co-workers prior to his retirement from the Post-Office in 2008.  The Veteran continued to note his regular weekly ballroom dancing classes, gym attendance, and occasional golf outings during his ongoing VA mental health treatment from 2013 to 2015.  Based on clinical observations, a VA examiner in July 2013 characterized the Veteran's PTSD symptoms as "moderate" in nature.  

At his VA examination in 2016, the Veteran reported having few to no friends, but of maintaining an "ok" relationship with his sister.  Noting the Veteran continued to have difficulty establishing and maintaining social relationships, the examiner nevertheless concurred with the previous VA examiner that the Veteran's current level of social and occupational impairment was best characterized by reduced reliability and productivity, not total occupational and social impairment. 
 
As the medical evidence of record demonstrates, overall, the Veteran's symptoms are substantially better than what is required for a 100 percent rating, which requires symptomatology so severe that he would not be able to conduct meaningful relationships or functionality at work or socially.  As noted by multiple VA examiners, a New York State VA examiner, and the Veteran's own PCP, the medical evidence does not demonstrate that the Veteran's PTSD symptoms rise to the level of "total occupational and social impairment."  

In reaching this conclusion, the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores have ranged from 51-58 since being service connected for PTSD and his last GAF score during the relevant appeal period was 55.  

GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  And GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While GAF scoring is not used under current PTSD diagnostic criteria, it is nevertheless probative in determining the Veteran's overall level of impairment during the period on appeal when considered in light of all the other medical evidence of record.  Here, the Veteran's most recent GAF score of 55 is consistent with the symptoms he displayed during the entire appeal period.  However, this level of impairment does not constitute total occupational and social impairment; rather, it is more accurately reflected in the criteria for a 70 percent evaluation.  Hence, a rating in excess of 70 percent is not warranted for the period on appeal.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge that comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Their medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the credible medical evidence of record, the Board determines that a 70 percent rating, but no more, is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, based on all the evidence of record, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted.  As such, the appeal is denied. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Finally, the Board notes this appeal was remanded in July 2016 for additional development to ascertain the severity of the Veteran's service-connected PTSD.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As a result, the Veteran was provided with a VA examination in October 2016, which the Board finds adequate for rating purposes.  In light of these facts, the Board finds that all necessary assistance has been provided to the Veteran, and the Board is now satisfied there was substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).



ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


